        Case 2:21-cv-00013-kjd Document 19 Filed 03/26/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                                 FOR THE
                           DISTRICT OF VERMONT


Bigger Boat LLC,

            Plaintiff(s),

            v.                                     Civil Action No. 2:21-cv-13

Admiral Insurance Company,

            Defendant(s).


                                     ORDER


      On or before April 7, 2021, Defendant shall return executed its Magistrate

Judge Assignment Form in accordance with Local Rule 73(c).

      Dated at Burlington, in the District of Vermont, this 26th day of March 2021.


                                            /s/ Kevin J. Doyle           .
                                            Kevin J. Doyle
                                            United States Magistrate Judge
